Case: 14-14485   Date Filed: 06/15/2015   Page: 1 of 2


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-14485
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 2:13-cr-00061-JES-UAM-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

CHARLES NAVE, III,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________


                            (June 15, 2015)


Before JORDAN, JILL PRYOR and BLACK, Circuit Judges.

PER CURIAM:
               Case: 14-14485     Date Filed: 06/15/2015    Page: 2 of 2


      Charles Nave, III, proceeding pro se, appeals the district court’s dismissal

without prejudice of his motion for relief from judgment pursuant to Fed. R. Civ.

P. 60(b)(3), (b)(4), and (d)(3), which sought to vacate his conviction and sentence

for distributing material involving the sexual exploitation of minors. On appeal,

Nave argues the district court abused its discretion by dismissing his Rule 60

motion because he demonstrated that a fraud upon the court had occurred and that

the court based his conviction and sentence upon that fraud. We affirm.

      Rule 60(b) of the Federal Rules of Civil Procedure permits a court to

“relieve a party . . . from a final judgment, order, or proceeding” for various

reasons. See, e.g., Fed. R. Civ. P. 60(b)(3) (“fraud . . ., misrepresentation, or

misconduct by an opposing party”); (b)(4) (“the judgment is void”); (b)(6) (“any

other reason that justifies relief”). Rule 60(b), however, “does not provide for

relief from judgment in a criminal case.” United States v. Mosavi, 138 F.3d 1365,

1365-1366 (11th Cir. 1998) (observing the Federal Rules of Civil Procedure apply

only to civil, not criminal, proceedings). Therefore, the district court did not err in

determining it lacked jurisdiction to grant Nave relief from his criminal judgment

under Rule 60. See id. (holding “the district court lacked subject matter

jurisdiction necessary to provide Rule 60(b) relief” in a criminal forfeiture

proceeding).

      AFFIRMED.


                                           2